DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
This communication is in response to application filed 11/13/20.  It is noted that application is a continuation of 12/638,847 filed 12/15/2009 (US Patent No. 10,853,900) which claims benefit to provisional application 61/151,152 filed 2/9/2009.   Claims 1-7 are pending.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10,853,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the previously patented claims anticipate and/or are an obvious variant of the currently pending claims.  The currently pending claims and reference claims teach computing, at a plurality of stages of a treatment regimen designed for an individual, one or more values for combined variables by using data associated with the individual at a stage of treatment, a combined variable of the one or more combined variables having been formed by combining at least two variables when the treatment regimen had more interdependence with the combined variable than with each of the at least two variables; executing a predictive model trained on historical treatment regimen adherence data empirically derived from a plurality of individuals, and populating the predictive model with the one or more values of the one or more combined variables to compute a likelihood of the individual adhering to the treatment regimen at the stage of treatment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 4-7 are drawn to a system for computing a likelihood of the individual adhering to the treatment regimen at the stage of treatment., which is within the four statutory categories (i.e. machine).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 4 includes limitations that recite at least one abstract idea.  Specifically, independent claim 4 recites:
.  A computer-implemented system comprising one or more processors for: computing, at a plurality of stages of a treatment regimen designed for an individual, one or more values for combined variables by using data associated with the individual at a stage of treatment, a combined variable of the one or more combined variables having been formed by combining at least two variables when the treatment regimen had more interdependence with the combined variable than with each of the at least two variables; 
executing a predictive model trained on historical treatment regimen adherence data empirically derived from a plurality of individuals, the historical treatment regimen adherence data being temporarily stored in a database, the historical treatment regimen adherence data having been encrypted to remove identities of the plurality of individuals; and populating the predictive model with the one or more values of the one or more combined variables to compute a likelihood of the individual adhering to the treatment regimen at the stage of treatment.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because computing one or more values for variables; executing a predictive model; and populating the predictive value with the values for the variables  are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting computer and processor language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could mentally or by pen and paper compute values for variables; execute a predictive model and populate the model with the values.  Accordingly, the claim describes at least one abstract idea.

Furthermore, dependent claim 5 and 7 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented system comprising one or more processors for:
 computing, at a plurality of stages of a treatment regimen designed for an individual, one or more values for combined variables by using data associated with the individual at a stage of treatment, a combined variable of the one or more combined variables having been formed by combining at least two variables when the treatment regimen had more interdependence with the combined variable than with each of the at least two variables; 
executing a predictive model trained on historical treatment regimen adherence data empirically derived from a plurality of individuals, the historical treatment regimen adherence data being temporarily stored in a database, the historical treatment regimen adherence data having been encrypted to remove identities of the plurality of individuals; 
and populating the predictive model with the one or more values of the one or more combined variables to compute a likelihood of the individual adhering to the treatment regimen at the stage of treatment.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitations performing the functions by the computer amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0012] of the present Specification.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, the recitations of temporarily storing data in a database and adherence data having been encrypted merely limits the abstract idea the environment of a computer,
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 4 does not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 6: These claims recites wherein the predictive model is one of a neural network model and a support vector machine model which thus amount to mere instructions to apply an exception by invoking the computer as a tool OR reciting the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.” 

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 4-7 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Weickert (2008/0228525), teaches a system that is able to generate a report including a diagnosis of an individual’s health and adherence of an individual to a treatment prescribed by a physician in the past. The
physician can modify a treatment based on this report. (see paras. [0047] — [0067], Tables 1-5).
Glauser (8,589,175) teaches identifying scientific data about efficacy and
tolerability of therapeutic modalities (treatments). (see paras. [00135] — [00148)).
Brown (WO-0137174-A1) teaches a method and system and computer program product for remotely measuring one's adherence to a diet program. 
Ozminokowski (Ozminkowski, Ronald J; White, Alan J; Hassol, Andrea; Murphy, Michael.  “General health of end stage renal disease program beneficiaries.”  Health Care Financing Review 19.n1: p121 (24). Superintendent of Documents. (Oct 1997 -Dec 1997)) teaches expanding methods used to assess health status among ESRD patients and obtaining health information and health status and its determinants.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/10/22